Case 0:21-cv-61403-RAR Document 15 Entered on FLSD Docket 09/09/2021 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CIV-61403-RAR

  ELENA AUGUSTIN,

         Plaintiff,

  v.

  PHOENIX FINANCIAL SERVICES, LLC,

        Defendant.
  ______________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon Defendant’s Notice of Settlement [ECF No. 14]

  filed on September 9, 2021, indicating that this matter has been settled and a settlement agreement

  is in the process of being finalized. The Court having carefully reviewed the file, and being

  otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. The above-styled action is administratively CLOSED without prejudice to the parties

  to file a stipulation of dismissal within thirty (30) days from the date of this Order.

         2. The Clerk shall CLOSE this case for administrative purposes only.

         3. Any pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida this 9th day of September, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
